Citation Nr: 1741841	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-78 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral knee disorders. 

2. Entitlement to service connection for a disorder claimed as residuals of a left buttock muscle injury. 

3. Entitlement to service connection for a disorder claimed as residuals of a fractured pelvis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the claims now reside with the RO in St. Petersburg, Florida.  

These matters were previously before the Board in September 2011 and December 2014 when they were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must again be remanded to ensure compliance with previous Board instructions.  The December 2014 Board remand instructed the RO to obtain updated VA treatment records, to include those from the VA Waterbury outpatient clinic since November 2010, request Social Security Administration records, gather outstanding service treatment records (STRs), to include directly from the Reynolds Army Community Hospital at Fort Sill, Oklahoma, request a statement from the Veteran regarding symptoms of his claimed pelvic disability, and schedule VA examinations for the claimed bilateral knee disorders, buttock disorder, and pelvic disorder.  

In a December 2015 development letter to the Veteran, the RO addressed the above-noted remand instructions; however, the letter failed to request a statement from the Veteran regarding the symptoms of the claimed pelvis disorder.  Further, the record does not indicate that the RO requested treatment records from the VA Waterbury outpatient clinic since November 2010.  

Due to the above-noted deficiencies, the entire claim must once again be remanded to request a statement from the Veteran regarding symptoms of his claimed pelvis disorder and to request treatment records from the VA Waterbury outpatient clinic since November 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

Additionally, in July 2017 written argument, the Veteran's representative argued that the November 2016 VA opinions were inadequate because they were not provided by someone with acknowledged expertise in commenting on orthopaedic disorders.  To ensure these arguments are addressed, and since the claim is already being remanded for other reasons, an addendum opinion should be prepared by a practitioner with acknowledged expertise in orthopaedic disorders. 

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Send the Veteran a letter asking him to complete the necessary authorization forms so that VA may obtain any outstanding non-VA treatment records for the claimed conditions.  Ask the Veteran to identify any VA treatment locations other than the VA Waterbury outpatient clinic.  

Ask the Veteran to submit a statement describing current symptoms he associates with the claimed in-service pelvic fracture, and any additional supporting evidence.  

Obtain any treatment records identified by the Veteran. 

2. Obtain and associate with the claims file any records of treatment at the VA Waterbury outpatient clinic since November 2010.  

3. After completing the development requested in items 1 and 2, arrange to have the results of the November 2016 VA examination and the claims file reviewed by a clinician with experience in orthopaedic disabilities.  If the examiner deems it necessary, schedule the Veteran for additional VA examination(s).  

The reviewing clinician is asked to provide an opinion on the following:

A) Indicate whether the record supports a diagnosis for a knee, left buttock, or pelvic disorder, to include any disability manifested by muscle weakness or numbness. 

B) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed knee, buttock, and/or pelvic disorder had onset during service or was otherwise caused by active service, including but not limited to the March 1965 in service automobile accident?

C) Is it at least as likely as not that any diagnosed knee, buttock and/or pelvic disorder is caused by residuals of a left wrist fracture, loss of sense of smell (anosmia, facial scars, residuals of fracture of the first lumbar vertebra with degenerative process, and left elbow scar?  

D) If not, is it at least as likely as not that any diagnosed knee, buttock and/or pelvic disorder is aggravated (any worsening beyond its natural progression) by such disability or disabilities?

The reviewing clinician must provide a complete rationale for any and all opinions offered, including a discussion of the facts of this case, the Veteran's competent lay statements, and any medical studies or literature relied upon.  If the reviewing clinician is unable to provide any of the requested opinions without resorting to speculation, he or she must explain why that is the case.

4. After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




